20-05027-rbk Doc#116 Filed 10/26/20 Entered 10/26/20 14:20:05 Main Document Pg 1 of 3




  The relief described hereinbelow is SO ORDERED.

  Signed October 26, 2020.


                                                     __________________________________
                                                                  Ronald B. King
                                                       Chief United States Bankruptcy Judge




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

    In re:                                 §             Chapter 11
    KRISJENN RANCH, LLC,                   §
           Debtor                          §          Case No. 20-50805
                                           §
    _________________________________________________________________________

    KRISJENN RANCH, LLC and                §
    KRISJENN RANCH, LLC-SERIES             §
    UVALDE RANCH, and KRISJENN             §
    RANCH, LLC-SERIES PIPELINE             §
    ROW as successors in interest to       §
    BLACKDUCK PROPERTIES, LLC,             §
         Plaintiffs                        §
                                           §
    v.                                     §
                                           §
    DMA PROPERTIES, INC., and              §
    LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
          Defendants                       §
    _________________________________________________________________________

    DMA PROPERTIES, INC,                         §
         Cross-Plaintiff/Third Party Plaintiff   §
                                                 §
20-05027-rbk Doc#116 Filed 10/26/20 Entered 10/26/20 14:20:05 Main Document Pg 2 of 3




    v.                                                 §
                                                       §
    KRISJENN RANCH, LLC,                               §
    KRISJENN RANCH, LLC-SERIES                         §
    UVALDE RANCH, and KRISJENN                         §
    RANCH, LLC-SERIES PIPELINE ROW,                    §        Adversary No. 20-05027
    BLACK DUCK PROPERTIES, LLC,                        §
    LARRY WRIGHT, and JOHN TERRILL,                    §
         Cross-Defendants/Third-Party                  §
         Defendants                                    §

   ORDER SETTING EXPEDITED HEARING OF KRISJENN RANCH, LLC, KRISJENN
    RANCH, LLC-SERIES UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES
   PIPELINE ROW, AS SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES,
    LLC’S MOTION REQUESTING EXPEDITED CONSIDERATION OF MOTION TO
       COMPEL DISCOVERY RESPONSES FROM DMA PROPERTIES, INC. AND
                          FRANK DANIEL MOORE

         On Consideration of Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC,

  KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row

  (collectively the “Debtors”), Motion Requesting Expedited Consideration of Debtor’s Motion to

  Compel Discovery Responses to the Debtors First and Second Discovery Requests to DMA

  Properties, Inc. and Frank Daniel Moore, and it appearing to the Court that notice was sufficient

  under the circumstances and that the relief sought should be granted; it is hereby

              ORDERED that the Motion is granted as set forth herein; and it is further

   ORDERED that a hearing on the following shall be heard on November 2, 2020 @2pm.

  VIA Telephone 888-278-0296 Access Code 9198559.

  [DOC. NO. 108] KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES
  UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW,
  AS SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S
  MOTION     TO   COMPEL    DISCOVERY RESPONSES FROM DMA
  PROPERTIES, INC. AND FRANK DANIEL MOORE
                                                   2
20-05027-rbk Doc#116 Filed 10/26/20 Entered 10/26/20 14:20:05 Main Document Pg 3 of 3




  it is further

          ORDERED that the Movant shall give notice of this expedited hearing by forwarding a

  copy of this Order by email, facsimile transmission, or telephone, if possible, to all parties listed

  on the Service List attached to the motion, and shall evidence such service by the filing of a

  certificate of service with the Court prior to the scheduled hearing.

                                                       ###


  Respectfully submitted,

  MULLER SMEBERG, PLLC

  By:    /s/ John Muller
  C. John Muller IV
  State Bar No. 24070306
  john@muller-smeberg.com
  Ronald J. Smeberg
  State Bar No. 24033967
  ron@smeberg.com
  Ezekiel J. Perez
  State Bar No. 24096782
  zeke@muller-smeberg.com
  111 W. Sunset Rd.
  San Antonio, TX 78209
  Telephone: 210-664-5000
  Facsimile: 210-598-7357

  ATTORNEY FOR DEBTORS




                                                   3
